Title: From George Washington to Brigadier General Edward Hand, 30 April 1779
From: Washington, George
To: Hand, Edward



Sir
Head Qrs Middlebrook 30th April 1779.

your several favors of the 16th from Lancaster—and the 23d & 26 Instant from Esthertown were duly handed me.
Proper measures have been taken with the commissary of ordinance and military stores to have the necessary supply of such articles as are the subject of yours of the 16th forwarded.
As to the axes & pack-saddles; on enquiry I find that the latter, of which you complain, were not designed for the expedition and that the Quarter Master will make every alteration on the occasion which may be necessary.
In future all arrangements coming from Major General Sullivan, is to be obeyed and executed, he being appointed to the command of the Indian Expedition—He will also receive such applications as you may judge expedient for the better prosecution of our operations.
From the circumstances you mention with respect to the little appearance there is of our being able to gain any substantial information from the emissaries employed by Col. Patterson—I agree with you in the propriety of suspending his proceedings. I am Sir
G.W.